1
2
3
4
5
6
7
8
                          UNITED STATES DISTRICT COURT
9
                         CENTRAL DISTRICT OF CALIFORNIA
10
11    NERY CALDERON,
                                                Case No. 2:19-cv-10219-SVW (GJS)
12                 Petitioner
13            v.                                 JUDGMENT
14    WARDEN,
15                 Respondent.
16
17
18         Pursuant to the Court’s Order: Dismissing Petition; And Denying Certificate
19   Of Appealability,
20         IT IS ADJUDGED that the above-captioned case is dismissed without
21   prejudice.
22
23   DATED: _________________.
             December 18, 2019

24
                                            ___________________________________
25                                          STEPHEN V. WILSON
26                                          UNITED STATES DISTRICT JUDGE

27
28
